Citation Nr: 9911194	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a 
traumatic cataract of the right eye.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision by the RO in 
Winston-Salem, North Carolina.


REMAND

By a VA Form 9 ("Appeal to Board of Veterans' Appeals"), 
dated in June 1998, the veteran indicated that he wished to 
have a hearing before a member of the Board in Washington, 
D.C.  The requested hearing was set for March 9, 1999, but 
the veteran failed to report.  The next day, the Board 
received a written statement from the veteran explaining that 
he had been unable to appear for the hearing due to adverse 
weather and travel conditions.  He requested that the hearing 
be rescheduled, and that the new hearing be conducted via 
videoconference from the RO.  See 38 C.F.R. §§ 20.700(e), 
20.702(d), 20.705 (1998).  By order dated March 24, 1999, the 
Board granted the veteran's request, inasmuch as good cause 
had been shown for his failure to report for the initial 
hearing.

In light of the Board's order granting the request for a new 
videoconference hearing, this case is REMANDED to the RO for 
the following actions:

	The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The veteran and his 
representative should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(1998).

After the veteran and his representative have been given an 
opportunity to appear at the requested hearing, the claims 
folder should be returned to the Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice.  The purpose of this remand is to 
afford the veteran an opportunity to have a hearing before a 
member of the Board.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of his 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


